DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2019/0068712).
Regarding applicant claim 11, Chen discloses a communication system, comprising: 
a motor vehicle including a control device ([0080] “vehicle communication device… actuating commands for vehicle safety and/or diagnostic systems such as braking circuits, battery reset and initiation, oil light resets, steering angle resets and network scans.”); 
a vehicle-external coordination device ([0081] “input/output circuit further regulates wireless communications with the V2X data stream”); and 
a portable communication adapter separate from the motor vehicle and reversibly coupleable to the control device via a communication interface ([0084] “vehicle communication device 10”; [0088]), the communication adapter being configured to: 
receive motor vehicle data describing a traffic behavior and/or a traffic environment of the motor vehicle from the control device ([0090] “receive V2X data stream and to derive vehicle actuation/display/information signals”), 
write the motor vehicle data received from the control device into a predetermined buffer store, when a release criterion is satisfied ([0090]), 
transmit the motor vehicle data written into the predetermined buffer store to the vehicle-external coordination device via a transmission/reception unit of the communication adapter, the release criterion including a successful authentication and/or a successful proof of identity of another motor vehicle requesting the motor vehicle data, when the release criterion is not satisfied, to not transmit the motor vehicle data written into the predetermined buffer store to the vehicle-external coordination device via the transmission/reception unit ([0090] “once properly configured the vehicle communication device could format the vehicle information, sensor information, camera imagery, diagnostic information and/or diagnostic solutions as may be generated by the vehicle, and/or received from the remote database wireless communications”), 
receive warning data generated by the vehicle-external coordination device describing a traffic behavior and/or a traffic environment of another motor vehicle ([0063]-[0076] “warnings”), and 
initiate a traffic-coordinating measure based on the warning data, the traffic- coordinating measure including an output of a warning to a motor vehicle occupant ([0103]-[0104] “vehicle actuating signals from the received V2X data stream”).  
Regarding applicant claim 12, Chen discloses wherein the communication adapter is configured to identify position data of the communication adapter relating to a current position of the communication adapter via a reception unit, installed in the communication adapter, based on a position signal of a global navigation satellite system, and to transmit the position data to the vehicle-external coordination device via the transmission/reception unit ([0005] “GPS”; [0037] “communicate an OEM telematics data”).  
Regarding applicant claim 13, Chen discloses wherein the predetermined buffer store is disposed on a cloud server ([0085] “database… V2X data cyber security functionality”).  
Regarding applicant claim 14, Chen discloses wherein the motor vehicle data includes at least one of information relating to a steering wheel angle sensor, a turn signal, a brake pedal sensor, an accelerator pedal sensor, and route information of the motor vehicle ([0083] “ECU is also in communication with numerous vehicle safety systems such as brake system, display and vehicle diagnostic system… navigation”).  
Regarding applicant claim 15, Chen discloses a communication adapter for a communication system, comprising: 
a transmission/reception unit (Fig. 3, Local Wireless Comm 35); 
an air interface configured to operate a communication connection to at least one of a first motor vehicle and a vehicle-external coordination device of the communication system based on at least one of radio waves, infrared waves, and micro-waves (Fig. 3, Cellular Network Comm 37); and 
a processor configured to: 
receive first warning data from at least one of the first motor vehicle and the vehicle-external coordination device via the communication connection ([0090] “receive V2X data stream and to derive vehicle actuation/display/information signals”), 
initiate a first traffic-coordinating measure based on the first warning data received from the at least one of the first motor vehicle and the vehicle-external coordination device, receive motor vehicle data describing a traffic behavior and/or a traffic environment of a second motor vehicle from a control device of the second motor vehicle ([0090]), 
write the motor vehicle data received from the control device of the second motor vehicle into a predetermined buffer store, when a release criterion is satisfied, transmit the motor vehicle data written into the predetermined buffer store to the vehicle-external coordination device via the transmission/reception unit, the release criterion including a successful authentication and/or a successful proof of identity of a motor vehicle other than the second motor vehicle which requests the motor vehicle data, when the release criterion is not satisfied, to not transmit the motor vehicle data written into the predetermined buffer store to the vehicle-external coordination device via the transmission/reception unit ([0090] “once properly configured the vehicle communication device could format the vehicle information, sensor information, camera imagery, diagnostic information and/or diagnostic solutions as may be generated by the vehicle, and/or received from the remote database wireless communications”), 5Attorney Docket No. 2319.1385 
receive second warning data generated by the vehicle-external coordination device describing a traffic behavior and/or a traffic environment of a motor vehicle other than the second motor vehicle, via the transmission/reception unit ([0063]-[0076] “warnings”), and 
initiate a second traffic-coordinating measure based on the second warning data generated by the vehicle-external coordination device, the second traffic-coordinating measure including an output of a warning to a motor vehicle occupant of the second motor vehicle ([0103]-[0104] “vehicle actuating signals from the received V2X data stream”).  
Regarding applicant claim 16, Chen discloses further comprising a display area to optically display the second warning data generated by the vehicle-external coordination device, wherein the second traffic-coordinating measure includes the second warning data displayed on the display area ([0103] “display”).  
Regarding applicant claim 17, Chen discloses further comprising an acoustic output interface to emit acoustic warning signals corresponding to the second warning data, wherein the second traffic-coordinating measure includes the acoustic warning signals emitted by the acoustic output interface ([0083] “audible alerts”).  
Regarding applicant claim 18, Chen discloses further comprising a charging interface to be electrically connected to an on-board voltage network of the second motor vehicle so as to electrically charge an electrical store of the communication adapter ([0082] “provide power to the vehicle communication device”).  
Regarding applicant claim 19, Chen discloses wherein the first motor vehicle is an autonomous motor vehicle ([0025] “autonomous vehicle”).  
Regarding applicant claim 20, Chen discloses further comprising a reception unit configured to identify position data of the communication adapter relating to a current position of the communication adapter, based on a position signal of a global navigation satellite system, wherein the processor is configured to transmit the position data to the vehicle-external coordination device via the transmission/reception unit ([0005] “GPS”; [0037] “communicate an OEM telematics data”).   
Regarding applicant claim 21, Chen discloses wherein the predetermined buffer store is disposed on a cloud server ([0085] “database… V2X data cyber security functionality”).    
Regarding applicant claim 22, Chen discloses wherein the motor vehicle data includes at least one of information relating to a steering wheel angle sensor, a turn signal, a brake pedal sensor, an accelerator pedal sensor, and route information of the motor vehicle ([0083] “ECU is also in communication with numerous vehicle safety systems such as brake system, display and vehicle diagnostic system… navigation”).  
Regarding applicant claim 23, 27, Chen discloses a method for carrying out a communication in a communication system which a motor vehicle including a control device ([0080] “vehicle communication device… actuating commands for vehicle safety and/or diagnostic systems such as braking circuits, battery reset and initiation, oil light resets, steering angle resets and network scans.”); 
a vehicle-external coordination device ([0081] “input/output circuit further regulates wireless communications with the V2X data stream”); and 
a portable communication adapter separate from the motor vehicle and reversibly coupleable to the control device via a communication interface ([0084] “vehicle communication device 10”; [0088]), the communication adapter being configured to: 
receive motor vehicle data describing a traffic behavior and/or a traffic environment of the motor vehicle from the control device ([0090] “receive V2X data stream and to derive vehicle actuation/display/information signals”), 
write the motor vehicle data received from the control device into a predetermined buffer store, when a release criterion is satisfied ([0090]), 
transmit the motor vehicle data written into the predetermined buffer store to the vehicle-external coordination device via a transmission/reception unit of the communication adapter, the release criterion including a successful authentication and/or a successful proof of identity of another motor vehicle requesting the motor vehicle data, when the release criterion is not satisfied, to not transmit the motor vehicle data written into the predetermined buffer store to the vehicle-external coordination device via the transmission/reception unit ([0090] “once properly configured the vehicle communication device could format the vehicle information, sensor information, camera imagery, diagnostic information and/or diagnostic solutions as may be generated by the vehicle, and/or received from the remote database wireless communications”), 
receive warning data generated by the vehicle-external coordination device describing a traffic behavior and/or a traffic environment of another motor vehicle ([0063]-[0076] “warnings”), and initiate a traffic-coordinating measure based on the warning data, the traffic- coordinating measure including an output of a warning to a motor vehicle occupant ([0103]-[0104] “vehicle actuating signals from the received V2X data stream”).
Regarding applicant claim 24, Chen discloses wherein further comprising: identifying, by the communication adapter, position data of the communication adapter relating to a current position of the communication adapter via a reception unit, installed in the communication adapter, based on a position signal of a global navigation satellite system; and 7Attorney Docket No. 2319.1385 transmitting the position data to the vehicle-external coordination device via the transmission/reception unit ([0005] “GPS”; [0037] “communicate an OEM telematics data”).  
Regarding applicant claim 25, Chen discloses wherein the predetermined buffer store is disposed on a cloud server ([0085] “database… V2X data cyber security functionality”).  
Regarding applicant claim 26, Chen discloses wherein the motor vehicle data includes at least one of information relating to a steering wheel angle sensor, a turn signal, a brake pedal sensor, an accelerator pedal sensor, and route information of the motor vehicle ([0083] “ECU is also in communication with numerous vehicle safety systems such as brake system, display and vehicle diagnostic system… navigation”).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661